Title: Post Office Account with William Hunter, 29 August 1757
From: Franklin, Benjamin
To: Hunter, William


Pasted on page 26 of Franklin’s Ledger, 1764–1775, is a small slip of paper on which he wrote a memorandum which appears to have nothing to do with the accounts to which it has been attached. Although the memorandum as a whole is dated 1772, it is printed here at the date of the earliest item on it.
 
London, May 5, 1772
Hunter


1757
Aug 29.
31.
  10.
0



Do
  42.





Oct. 27
  20.
  0.
0




  400.
  0.
0








1758
May 3
  35.
  0.
0



Aug. 26
  40.
  0.
0



Nov. 21
  100.
  0.
0


1759
Mar. 1
  191.
  5.
0



The above Sums taken from Banker’s Book (Brown & Sons) all above the Line are settled in the Post Office Account between W. Hunter and me. Query, How were the subsequent Sums settled.
